EXHIBIT PROMISSORY NOTE $ , 2008 FOR VALUE RECEIVED, ASIA SPECIAL SITUATION ACQUISITION CORP., a Cayman Island corporation (the "Maker"), having an office c/o M&C Corporate Services Limited, P.O. Box 309GT, Ugland House, South Church Street, George Town, Grand Cayman, does hereby promise to CHINA TEL GROUP, INC., a Nevada corporation (the “Payee”) having an office at 8105 Irvine Center Drive, Suite 800, Irvine, CA 92618, or at such other place as Payee may designate in writing, in lawful money of the United States of America, the principal sum of Dollars ($) under this promissory note (the “Note”)in accordance with the following terms: 1.Interest.This Note shall not bear interest. 2.Maturity Date.The entire outstanding principal amount of this Note shall be due and payable on March 31, 2009(the "Maturity Date"), subject to mandatory prepayment of this Note as set forth herein. 3.No Guarantees of Payment.Nothing contained in this Note or any other agreement or instrument shall be deemed or construed to constitute a guaranty or undertaking by the Maker or any officer, director, shareholder, employee, agent or consultant of the Maker, or any other person, of any of the obligations of the Maker under this Note; it being understood and agreed by the Payee that, absent the receipt by the Maker of funds from the issuance and sale of its securities or the exercise of outstanding ASSAC warrants on or prior to the Maturity Date, the Maker will not have any funds or financial resources to pay all or any portion of its obligations under this Note on the Maturity Date or otherwise. 4.No Personal Liability; Non-Recourse Obligation.The Payee hereby acknowledges and agrees that the sole source for payment of the outstanding principal amount of this Note shall be the proceeds from the issuance and sale of securities of the
